                        UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TENNESSEE
                                AT KNOXVILLE

   GREG ADKISSON, et al.,                      )
          Plaintiffs,                          )
   v.                                          )     No. 3:13-CV-00505-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,             )
          Defendant.                           )     Lead case consolidated with
   _________________________________________   )
   KEVIN THOMPSON, et al.,                     )
          Plaintiffs,                          )
   v.                                          )     No. 3:13-CV-00666-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,             )
          Defendant.                           )
   _________________________________________   )
   JOE CUNNINGHAM, et al.,                     )     as consolidated with
          Plaintiffs,                          )
   v.                                          )     No. 3:14-CV-00020-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,             )
          Defendant.                           )
   _________________________________________   )___________________________________
   BILL ROSE,                                  )
          Plaintiff,                           )
   v.                                          )     No. 3:15-CV-00017-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,             )
          Defendant.                           )
   _________________________________________   )
   CRAIG WILKINSON, et al.,                    )
          Plaintiffs,                          )
   v.                                          )     No.: 3:15-CV-00274-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,             )
          Defendant.                           )
   _________________________________________   )
   ANGIE SHELTON, as wife and next of kin      )
   on behalf of Mike Shelton, et al.,          )
          Plaintiffs,                          )
   v.                                          )     No.: 3:15-CV-00420-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,             )
          Defendant.                           )
   _________________________________________   )
   JOHNNY CHURCH,                              )
          Plaintiff,                           )
   v.                                          )     No.: 3:15-CV-00460-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,             )
          Defendant.                           )



Case 3:13-cv-00505-TAV-HBG Document 567 Filed 08/07/20 Page 1 of 6 PageID #: 17690
   DONALD R. VANGUILDER, JR.,                               )
          Plaintiff,                                        )
   v.                                                       )         No. 3:15-CV-00462-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,                          )
          Defendant.                                        )
   _________________________________________                )
   JUDY IVENS, as sister and next of kin,                   )
   on behalf of JEAN NANCE, deceased,                       )
          Plaintiff,                                        )
   v.                                                       )         No. 3:16-CV-00635-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,                          )
          Defendant.                                        )
   _________________________________________                )
   PAUL RANDY FARROW,                                       )
          Plaintiff,                                        )
   v.                                                       )         No. 3:16-CV-00636-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,                          )
          Defendant.                                        )
   _________________________________________                )

         JOINT MOTION FOR THE COURT TO SET ADDITIONAL DEADLINES IN
                      PREPARATION FOR PHASE II TRIALS

           COMES NOW Plaintiffs in the above-captioned consolidated matter and Defendant Jacobs

   Engineering Group Inc., by and through their undersigned counsel, and submits this joint motion

   for the Court to set an agreed upon schedule for (1) disclosures of plaintiff-specific experts and (2)

   medical examination of Plaintiffs.

           The purpose of these proposed deadlines is to ensure that this matter is prepared for trial

   expeditiously and efficiently. To that end, the parties propose that once a particular Plaintiff’s

   claims are set for trial, any medical examination of that Plaintiff and disclosure of plaintiff-specific

   experts (i.e., experts offering opinions that relate exclusively to a specific Plaintiff) would occur

   within a specified number of days. Conducting these plaintiff-specific activities following the

   setting of that Plaintiff’s claims for trial will allow the parties to focus their resources on preparing

   for the initial trial(s) as quickly and efficiently as possible.




                                       2
Case 3:13-cv-00505-TAV-HBG Document 567 Filed 08/07/20 Page 2 of 6 PageID #: 17691
          1.      On May 12, 2020, the Court entered an Order establishing November 13, 2020 as

   the deadline for the Parties to complete fact discovery. (Doc. 527.)

          2.      On June 10, 2020, the Court entered an Order establishing that, in accordance with

   Rule 26(a)(2), December 7, 2020 would be the deadline for Plaintiffs’ disclosure of expert

   testimony, and January 6, 2021 would be the deadline for Defendant’s disclosure of expert

   testimony. (Doc. 550.)

          3.      Given those deadlines, the Parties jointly request the Court set the following

   schedule:

                     a. By December 7, 2020 and consistent with the Court’s previously set

                         deadline, Plaintiffs shall disclose their generic expert(s)—i.e., any experts

                         that will offer opinions that are not specific to individual Plaintiffs.

                     b. By January 6, 2021 and consistent with the Court’s previously set deadline,

                         Jacobs shall disclose its generic expert(s).

                     c. Within 30 days of the Court setting a particular Plaintiff for trial, Plaintiffs

                         shall disclose their plaintiff-specific expert(s)—i.e., any experts that

                         Plaintiffs intend to call in support of the claims of a specific Plaintiff or

                         Plaintiffs selected for trial, including for example experts offering opinions

                         about the actual cause of a specific injury to a specific Plaintiff or a specific

                         Plaintiff’s damages.

                     d. Within 60 days of the Court setting a particular Plaintiff for trial, Jacobs

                         shall disclose its plaintiff-specific expert(s) and have completed any

                         medical examinations of the trial Plaintiffs.




                                       3
Case 3:13-cv-00505-TAV-HBG Document 567 Filed 08/07/20 Page 3 of 6 PageID #: 17692
                   e. Consistent with the Court’s previously set deadline, if any evidence is

                       intended solely to contradict or rebut evidence on the same subject matter

                       identified by another party with respect to generic or plaintiff-specific

                       experts, such disclosure shall be made within 30 days after the disclosure

                       made by the other party

            4. The Parties agree that issuing these deadlines will facilitate an orderly and timely

               setting of the first case(s) for trial.

                                                 Respectfully submitted,

                                                 PAINE, TARWATER, BICKERS, LLP


                                                 By: /s/ Dwight E. Tarwater________
                                                 Dwight E. Tarwater (BPR #007244)
                                                 det@painetarwater.com
                                                 Catherine W. Anglin (BPR #028120)
                                                 cwa@painetarwater.com
                                                 900 S. Gay Street, Suite 2200
                                                 Knoxville, Tennessee 37902-1821
                                                 Telephone: (865) 525-0880
                                                 Facsimile: (865) 521-7441

                                                 NEAL & HARWELL, PLC
                                                 James F. Sanders (No. 005267)
                                                 jsanders@nealharwell.com
                                                 J. Isaac Sanders (No. 029372)
                                                 isanders@nealharwell.com
                                                 Marie T. Scott (No. 032771)
                                                 mscott@nealharwell.com
                                                 1201 Demonbreun Street
                                                 Suite 1000
                                                 Nashville, Tennessee 37203
                                                 Telephone: (615) 244-1713
                                                 Facsimile: (615) 726-0573




                                       4
Case 3:13-cv-00505-TAV-HBG Document 567 Filed 08/07/20 Page 4 of 6 PageID #: 17693
                                      GIBSON, DUNN & CRUTCHER LLP
                                      Theodore J. Boutrous (pro hac vice)
                                      tboutrous@gibsondunn.com
                                      Theane Evangelis (pro hac vice)
                                      tevangelis@gibsondunn.com
                                      Peter S. Modlin (pro hac vice)
                                      Diana M. Feinstein (pro hac vice)
                                      dfeinstein@gibsondunn.com
                                      Jeremy S. Smith (pro hac vice)
                                      jssmith@gibsondunn.com
                                      333 South Grand Avenue
                                      Los Angeles, California 90071-3197
                                      Telephone: (213) 229-7000
                                      Facsimile: (213) 229-7520

                                      Attorneys for Defendant
                                      Jacobs Engineering Group Inc.


                                      GREG COLEMAN LAW, P.C.

                                      By:/s/ Louis W. Ringger, III ________
                                      Gregory F. Coleman, TN Bar No. 14092
                                      Louis W. Ringger, III, TN Bar No. 33674
                                      Adam A. Edwards, TN Bar No. 23253
                                      Mark E. Silvey, TN Bar No. 13415
                                      Justin G. Day, TN Bar No. 33267
                                      800 S. Gay Street, Suite 1100
                                      Knoxville, TV 37902
                                      T: (865) 247-0080
                                      F: (865) 522-0049
                                      Email: billy@gregcolemanlaw.com
                                              greg@gregcolemanlaw.com
                                              adam@gregcolemanlaw.com
                                              justin@gregcolemanlaw.com

                                      DAVIS & WHITLOCK, P.C.
                                      Gary A. Davis, TN Bar No. 009766
                                      James S. Whitlock NC Bar No. 34303
                                      (admission Pro Hac Vice)
                                      21 Battery Park Ave, Suite 206
                                      Asheville, NC 28801
                                      T: (828) 622-0044
                                      F: (828) 398-0435
                                      gadavis@enviroattorney.com
                                      jwhitlock@enviroattorney.com



                                       5
Case 3:13-cv-00505-TAV-HBG Document 567 Filed 08/07/20 Page 5 of 6 PageID #: 17694
                                      MARKET STREET LAW, PLLC
                                      James K. Scott, BPR #16893
                                      Keith D. Stewart, BPR #17574
                                      John Tyler Roper, BPR #21927
                                      625 Market Street, 14th Floor
                                      Knoxville, TV 37902
                                      T: (865) 888-9995
                                      F: (866) 245-0989
                                      jimscott264@gmail.com
                                      keithdstewart@gmail.com
                                      tylerroperlaw@gmail.com

                                      BRIDGEFRONT LAW GROUP PLLC
                                      John B. Dupree
                                      616 W. Hill Ave, 2nd Floor
                                      Knoxville, TV 37902
                                      T: (865) 223-5184
                                      john.dupree@knoxtnlaw.com

                                      FRIEDMAN, DAZZIO, ZULANAS &
                                      BOWLING, PC
                                      Jeffrey E. Friedman, Ala. Bar No. asb-
                                      6868-n77j
                                      (admission Pro Hac Vice)
                                      3800 Corporate Woods Drive
                                      Birmingham, AL 35242
                                      T: (205) 278-7000
                                      F: (205) 278-7001
                                      jfriedman@friedman-lawyers.com

                                      Attorneys for Plaintiffs




                                       6
Case 3:13-cv-00505-TAV-HBG Document 567 Filed 08/07/20 Page 6 of 6 PageID #: 17695
